993 F.2d 1539
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bobby Duke BEAVERS, Defendant-Appellant.
No. 92-5054.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 29, 1993Decided:  May 25, 1993

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Senior District Judge.  (CR-91-165-G)
Susan Hayes, Greensboro, North Carolina, for Appellant.
Robert H. Edmunds, Jr., United States Attorney, Harry L. Hobgood, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Bobby Duke Beavers appeals the conviction and sentence imposed for violation of 18 U.S.C. § 1014 (Supp.  III 1991).  Beavers was indicted on three counts of violating § 1014.  Pursuant to a plea agreement, Beavers pled guilty to making a false statement on a loan application in violation of § 1014 and was sentenced by the court to eighteen months in prison and a fifty dollar special assessment.  Beavers appealed and his attorney filed a brief in accordance with  Anders v. California, 386 U.S. 738 (1967), concluding that there are no issues of merit for appeal.  Beavers was notified of his right to raise any additional issue for the Court's consideration and has failed to file a supplemental brief.


2
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by the record and conclude that there are no nonfrivolous grounds for appeal.  Accordingly, we affirm the conviction and sentence imposed.  Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. § 3006A), this Court requires that counsel inform her client, in writing, of his right to petition the Supreme Court for further review.  If requested by the client to do so, counsel should prepare a timely petition for a writ of certiorari.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED